UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                          TOZZI, CAMPANELLA, and CELTNIEKS
                                 Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                     Sergeant First Class CHARLES BONILLA
                          United States Army, Appellant

                                     ARMY 20131084

                  Headquarters, 8th Theater Sustainment Command
             Stefan R. Wolfe, Military Judge (arraignment and motions)
                       David L. Conn, Military Judge (trial)
                  Colonel Paul T. Salussolia, Staff Judge Advocate
            Colonel Anthony T. Febbo, Staff Judge Advocate (post-trial)


For Appellant: Mr. William E. Cassara, Esquire (argued); Captain Amanda R.
McNeil, JA; Mr. William E. Cassara, Esquire (on brief); Captain Cody Cheek, JA;
Mr. William E. Cassara, Esquire (on supplemental brief).

For Appellee: Captain Scott L. Goble, JA (argued); Colonel Mark H. Sydenham, JA;
Major John K. Choike, JA; Captain Scott L. Goble, JA (on brief); Lieutenant
Colonel A.G. Courie III, JA; Major Melissa Dasgupta Smith, JA; Captain Vincent S.
Scalfani, JA (on supplemental brief).


                                    30 September 2016

                                -----------------------------------
                                 MEMORANDUM OPINION
                                -----------------------------------

  This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

TOZZI, Senior Judge:

       An enlisted panel sitting as a general court-martial convicted appellant,
contrary to his pleas, of two specifications of rape of a child, one specification of
aggravated sexual assault, one specification of carnal knowledge with a child under
the age of twelve years, one specification of carnal knowledge with a child under the
age of sixteen years, and one specification of sodomy of a child under the age of
twelve years in violation of Articles 120 and 125, Uniform Code of Military Justice,
BONILLA—ARMY 20131084

10 U.S.C. §§ 920, 925 (2000 & 2006) [hereinafter UCMJ]. 1 The panel sentenced
appellant to a dishonorable discharge, confinement for thirty-five years, forfeiture of
all pay and allowances, and reduction to the grade of E-1. The convening authority
approved only so much of the sentence as provided for a dishonorable discharge,
confinement for thirty years, forfeiture of all pay and allowances, and reduction to
the grade of E-1.

      This case is before us for review under Article 66, UCMJ. Appellate defense
counsel assigns seven errors to this court, four of which warrant discussion, and one
warrants relief. The court specified one issue which merits discussion but no relief.

                                  BACKGROUND

       Over a period of eight years, Ms. AM alleged that appellant, her step-father,
repeatedly sexually abused her. Ms. AM was eight to seventeen years old at the time
of the abuse. Appellant was charged and convicted based on Ms. AM’s allegations.

       On one occasion, in January 2004, appellant sexually assaulted Ms. AM in his
bedroom and it caused her significant bleeding. Ms. AM testified that “a chunk of
skin was going out and I kept bleeding. I remember crying in the bathroom. I didn’t
know what was happening. There was a lot of blood.” Three years later, Ms. AM
told her mother and grandmother about the abuse. Appellant was arrested and the
Washington State authorities investigated the incident. Ms. AM testified that while
appellant was under investigation and a restraining order, he met with her and told
her to recant or else her brother and mother would be living on the street. Appellant
also told her what to say to “recant.” Ms. AM subsequently recanted to police and
the civilian charges against appellant were dropped. Shortly thereafter, appellant
continued to sexually abuse Ms. AM.

       On Thursday, 22 March 2012, appellant raped Ms. AM again in his bedroom.
Ms. AM bled and she noticed a stain on the sheets. Immediately after the incident,
Ms. AM told her boyfriend, Private First Class (PFC) JU, and his sister’s friend, TC,
about the abuse. They both encouraged her to report the incident and seek medical
treatment. Ms. AM immediately went to the hospital for medical treatment and a
sexual assault forensic evidence (SAFE) kit was collected. The United States Army
Criminal Investigation Command (CID) began investigating the incident and a
search of the house was conducted. There were no visual signs of blood on the
carpet or the sheets but appellant’s bedding was found in the dryer. Appellant’s


1
 The panel acquitted appellant of two specifications of aggravated sexual assault of
a child, one specification of aggravated sexual assault, one specification of sodomy
with a child under the age of sixteen years, and one specification of forcible sodomy
charged under Articles 120 and 125, UCMJ. All of the offenses at trial involved the
same victim, Ms. AM.
                                           2
BONILLA—ARMY 20131084

deoxyribonucleic acid (DNA) was also later found on Ms. AM’s vaginal swabs. The
DNA evidence obtained was a partial profile but PFC JU was excluded as a
contributor.

       At trial, appellant’s wife, DB testified that she remembered a stain on the
carpet and appellant told her it was “Kool-Aid.” Ms. AM testified that DB, “caught
[appellant] scrubbing the carpet” in the bedroom. DB also testified that the family
typically did laundry on the weekend. A recognized expert in clinical and forensic
psychiatry in the area of sexual abuse, child sexual abuse, and trauma testified that
“children often recant” and recanting is most common when abuse occurs by a
family member.

       On the contrary, the defense theory of the case was that the abuse never
happened. Appellant testified and denied any inappropriate touching of Ms. AM.
According to appellant, Ms. AM was a troubled child and teen who was upset that
her biological father remarried, had another child, and moved on. Ms. AM most
likely made the allegations up so she could move back to New York City with her
grandmother and be close to her biological father. Appellant was also the primary
disciplinarian in the house. Additionally, the defense argued the DNA evidence was
inconclusive because it was not a complete profile, and injuries to Ms. AM could
have been self-inflicted.

                             LAW AND DISCUSSION

                        A. Ineffective Assistance of Counsel

       At trial, appellant was represented by civilian defense counsel, Mr. TB and
Mr. ET, and military defense counsel, Captain (CPT) JM. Appellate defense counsel
assert appellant received ineffective assistance at trial when Mr. TB, Mr. ET and
CPT JM failed to call a key defense witness during the merits case, Ms. SC, who
would have testified about Ms. AM’s character for untruthfulness. In support of this
argument, appellate defense counsel offered the sworn affidavits of Ms. SC.

       In November 2003, Ms. SC met and became friends with appellant and his
family while stationed at Fort Lewis, Washington. Ms. AM was seven or eight
years-old at this time. Ms. SC was a very close friend of the family. From May to
September 2006, Ms. SC lived with appellant and his family and shared a room with
Ms. AM Although Ms. SC eventually moved out, she remained a close friend to
appellant and his family until she lost touch with them when she moved to Georgia
in January 2008. During the time Ms. SC kept in contact or was living with
appellant and his family, the first incident of abuse of Ms. AM occurred. Ms. SC
was aware of Ms. AM’s report to authorities, she talked to Ms. AM about the
allegations, and was also aware of Ms. AM’s recantation of the incidents.



                                          3
BONILLA—ARMY 20131084

       Upon order from this court, Mr. TB and Mr. ET 2 filed joint sworn affidavits.
While refuting claims of ineffective assistance, Mr. TB and Mr. ET attest to Ms.
SC’s limited knowledge of Ms. AM’s character for untruthfulness, requesting and
ensuring Ms. SC was available to testify at trial, and their tactical considerations for
ultimately not calling her at trial. Initially, the defense intended to call Ms. SC at
trial but after interviewing her, they learned of “potential damaging testimony” that
she could have given during cross-examination. The defense was “aware of a
personal relationship between [appellant] and [Ms. SC], which could have been
exploited by the government as bias.” Additionally, the defense was concerned that
her testimony would contradict appellant’s testimony denying that he saw Ms. AM
after her report and before Ms. AM’s recantation. The defense weighed Ms. SC’s
“potentially beneficial testimony” against “the potentially harmful testimony she
could have given” and made a tactical decision to not call her as a witness.

       Appellate defense counsel submitted a second affidavit from Ms. SC
responding to Mr. TB and Mr. ET’s filed sworn affidavit. In her second affidavit,
she provided additional details regarding her close relationship with appellant and
his family and her knowledge of Ms. AM’s recantation. Ms. SC stated, “[Ms. AM]
admitted to lying about the rape because she wanted to go back to New York and
live with her biological father. She admitted that she was jealous because her father
had another baby with his girlfriend or wife at the time and [Ms. AM] felt left out.”
Directly addressing Mr. TB and Mr. ET’s claim that appellant went back to her
house to talk to Ms. AM after his arrest, Ms. SC attested that appellant did not come
to her house until after April 2007, when the original charges regarding Ms. AM
were dismissed. Additionally, she denied any “personal relationship” other than
friendship between herself and appellant.

        Upon order from this court, Mr. TB and Mr. ET filed a second joint affidavit,
which further elaborated on their initial affidavit. They stated Ms. SC’s testimony
could have caused significant damage to the defense case because it could have
corroborated the government’s timeline for the sequence of events leading to Ms.
AM’s recantation, and contradicted appellant’s testimony that he had no knowledge
of Ms. AM’s whereabouts after his arrest. In addition, Mr. TB and Mr. ET reiterated
their belief that there was a personal relationship between appellant and Ms. SC, a
potential bias, that “could have been apparent through either direct examination or
cross-examination.” Mr. TB and Mr. ET point to Ms. SC’s affidavit wherein she
states:

             As far as my opinion on [appellant], he is an amazing
             father, disciplinarian, trip planner, emotional supporter,
             husband, friend and even a God Father….Furthermore, not


2
  CPT JM was not involved in the tactical decisions of appellant’s case so he did not
file an affidavit.
                                           4
BONILLA—ARMY 20131084

             saying he would but if [appellant] wanted to ‘cheat’ on his
             wife he surely could and would do it with a grown mature
             adult woman not his own daughter.

       Defense counsel went on to explain that Ms. SC’s testimony could have
opened the door to an audio recording of Ms. AM contradicting Ms. SC’s assertion
that Ms. A.M used questions she (Ms. SC) asked Ms. AM about the details of the
sexual assaults in her statements to law enforcement personnel. Mr. TB and Mr. ET
stated that as the trial unfolded they made a tactical decision to not call Ms. SC as a
witness. They requested the presence of Ms. SC at trial to establish Ms. AM’s
motive to fabricate the allegations to move back to New York with her biological
father, but were able to elicit this information from other witnesses on cross-
examination, allowing them to argue this point in their closing argument. “Thus,
there was no reason to risk the potential damaging testimony . . . to present
cumulative evidence.” They also were able to use Ms. SC’s absence at trial to create
reasonable doubt. Mr. TB and Mr. ET further stated Ms. SC’s explanations varied
throughout their interviews of her and “[she] gave [them] the impression that she
wanted to be prompted on what to say to best help [appellant's case].”

       The Sixth Amendment guarantees an accused the right to the effective
assistance of counsel. United States v. Gooch, 69 M.J. 353, 361 (C.A.A.F. 2011)
(citing United States v. Gilley, 56 M.J. 113, 124 (C.A.A.F. 2001)). To establish that
his counsel was ineffective, appellant must satisfy the two-part test, “both (1) that
his counsel’s performance was deficient, and (2) that this deficiency resulted in
prejudice.” United States v. Green, 68 M.J. 360, 361-62 (C.A.A.F. 2010) (citing
Strickland v. Washington, 466 U.S. 668, 687 (1984)). “We review both prongs of
the Strickland analysis de novo.” United States v. Mazza, 67 M.J. 470, 474
(C.A.A.F. 2009) (citations omitted). The Strickland framework was adopted by the
military justice system and further developed into a three-pronged test to determine
whether an appellant has overcome the presumption of competence and shown
prejudice:

             (1) Are appellant’s allegations true; if so, “is there a reasonable
             explanation for counsel’s actions?”;

             (2) If the allegations are true, did defense counsel’s level of
             advocacy fall “measurably below the performance . . . [ordinarily
             expected] of fallible lawyers?”; and

             (3) If defense counsel was ineffective, is there a “reasonable
             probability that, absent the errors,” there would have been a
             different result?




                                           5
BONILLA—ARMY 20131084

Grigoruk, 56 M.J. at 307 (quoting United States v. Polk, 32 M.J. 150, 153 (C.M.A.
1991)).

         “[D]efense counsel’s decision on whether to call a witness is a tactical
decision.” United States v. Akbar, 74 M.J. 364, 390 (C.A.A.F. 2015) (citing United
States v. Anderson, 55 M.J. 198, 202 (C.A.A.F. 2001); United States v. Fluellen, 40
M.J. 96, 98 (C.M.A. 1994). Our analysis of counsel’s performance is highly
deferential. Strickland, 466 U.S. at 689. We are not to assess counsel’s actions
through the distortion of hindsight; rather we are to consider counsel’s actions in
light of the circumstances of the trial and under the “strong presumption that
counsel’s conduct falls within the wide range of professional assistance; that is, the
defendant must overcome the presumption that, under the circumstances, the
challenged action ‘might be considered sound trial strategy.’” Id. (quoting Michel v.
Louisiana, 350 U.S. 91, 101 (1955)). As a general matter we “‘will not second
guess the strategic or tactical decisions made at trial by defense counsel.’”
Anderson, 55 M.J. at 202 (quoting United States v. Morgan, 37 M.J. 407, 410
(C.M.A. 1993)).

       Ms. SC was not called as a witness in this case. Considering the affidavits
filed by Ms. SC, Mr. TB, and Mr. ET, there is, however, a reasonable explanation
for the decision not to call Ms. SC as a witness. After interviewing Ms. SC, with
full knowledge of her potential testimony, the potential pitfalls therein, and the
testimony elicited throughout the course of the trial, appellant’s civilian defense
counsel made a reasoned tactical decision not to call Ms. SC. Defense counsel also
interviewed her in-person and were able to fully assess her credibility. Absent
extraordinary circumstances, this is exactly the type of strategic, tactical decision,
the relevant case law instructs us not to second guess. As such, we will not do so
here. Based upon the entire record and the affidavits submitted by the parties we
find there is a reasonable explanation for defense counsel’s decision not to call Ms.
SC.

        Considering the affidavits filed by appellant conflict in some respects with the
affidavits filed by Mr. TB and Mr. ET, we would ordinarily look to whether a post-
trial evidentiary hearing is required as a threshold matter. See United States v. Ginn,
47 M.J. 236, 248 (C.A.A.F. 1997). In this case, however, we are convinced that
even assuming arguendo appellant’s affidavits are truthful, and further assuming
arguendo the testimony of Ms. SC could have been helpful to appellant, the tactical
decisions made by defense counsel as articulated in their affidavits are not decisions
that we would second guess. This is not a case where defense counsel failed to
investigate a case, or failed to act as counsel. This is a case where defense counsel
made a tactical decision not to call Ms. SC only after interviewing her in-person,
weighing the relative merits of her testimony against its potential risks, and
considering whether her testimony was necessary or cumulative in light of testimony



                                           6
BONILLA—ARMY 20131084

elicited from other witnesses. Appellant’s assertion that his civilian defense counsel
provided ineffective assistance lacks merit.

          B. Prohibiting the Defense from Completing their Closing Argument

       On appeal, appellant alleges the military judge abused his discretion in
prohibiting the defense from completing their closing argument and relies on Rule
for Courts-Martial [hereinafter R.C.M.] 801(3) and Herring v. New York, 422 U.S.
853 (1975). We disagree and find that the military judge did not abuse his
discretion.

       After the parties discussed proposed instructions, the defense requested to
bifurcate their closing argument so that Mr. ET would do the closing and Mr. TB
would speak directly about the DNA and forensic evidence. Defense counsel
asserted that, “There would be no overlap between the two of them.” Government
counsel objected to the bifurcation because it “violates the rules of the court as to
tag teaming.” 3 The military judge disagreed and decided it was a matter under his
discretion. Defense counsel also argued that it would be for judicial economy
purposes and stated, “[W]e . . . give our good faith assurance to the court that there
will be no overlap, no tag teaming, or anything along those lines.” The military
judge decided to allow defense’s proposed bifurcation, “As long as you, and I’m
sure you will, stick to exactly as you indicated.”

       During the defense’s closing argument, Mr. ET summarized the entire case
and the defense’s theory addressing issues of witness credibility and reasonable
doubt. This portion of the closing argument encompassed thirty-nine pages of
transcript. Mr. TB then gave his portion of the defense’s closing on how the panel
should interpret the forensic evidence. This portion of the argument encompassed
fourteen pages of transcript. The following colloquy took place between Mr. TB and
the military judge:

             CDC: Now, what the government tried to do, and which
             upset me, was try to get tricky and try to get creative with
             the DNA and do things which could have got their DNA
             examiner in a lot of trouble.

             ATC2: Objection, Your Honor.

             MJ: [Mr. TB], you are testifying and completely
             mischaracterizing the evidence.


3
  See Army Judiciary Rules of Court, Rule 17.5 (1 Nov. 2013): “Except with prior
permission of the judge, only one counsel per side may examine any one witness or
rise to address the court on any particular issue, motion, argument, or objection.”
                                           7
BONILLA—ARMY 20131084


         CDC: I don’t believe I am, sir.

         MJ: And, I’ve given a lot of forbearance. But, you
         alleged prosecutorial misconduct, and you alleged
         professional misconduct by a witness. You have no basis
         for that, so I want you to sit down. Sit down.

         CDC: Sir, I’ve not alleged prosecutorial misconduct.

         MJ: You have certainly done that.

         CDC: I have not.

         MJ: You have,

         CDC: I believe the evidence shows, and I ask the
         question----

         MJ: You are done. Sit down.

         CDC: Sir, I believe I have--should have the ability to
         properly defend the accused and go over the evidence.

         MJ: Yes, you have the ability to properly defend him.
         But, you’ve abused----

         CDC: And, I’m not claiming on the record----

         MJ: You have abused your rights of argument in this
         court.

         CDC: Sir, I believe I have not, in any way, claimed
         prosecutorial misconduct.

         MJ: You certainly have.

         CDC: And, I’m not alleging that in any way, shape, or
         form, Your Honor. I’m simply stating what the evidence
         has shown. I’ve never stated that. I’m not arguing that.

         MJ: You’re done.

         CDC: And, I’ve made no claim on the record.

                                     8
BONILLA—ARMY 20131084


             MJ: You’re done. Sit down.

             CDC: I believe that----

             MJ: [Mr. TB], did you hear what I had said? How many
             times do I need to repeat myself?

       At that point, Mr. TB returned to his seat and the government was permitted
to give its rebuttal argument.

       The accused has a constitutional right to present argument through counsel
before deliberation on findings. Herring, 422 U.S. at 858; see R.C.M. 919(a).
Closing arguments by counsel “may include comment about the testimony, conduct,
motives, interests, and biases of witnesses to the extent supported by the evidence.”
R.C.M. 919 discussion. However, the scope of such arguments are within limits,
“Counsel should not express a personnel [sic] belief or opinion as to the truth or
falsity of any testimony or evidence . . . nor should counsel make arguments
calculated to inflame passions or prejudice.” Id.

       The accused’s right to present a closing argument, however, is not absolute.
The military judge is required to “exercise reasonable control” over closing
arguments. R.C.M. 801(a)(3); See R.C.M. 919 discussion. The military judge has
the ability to “prescribe the manner and order in which the proceedings may take
place . . . and the time limits for argument.” R.C.M. 801(a)(3) discussion; see
R.C.M. 919 discussion.

             The military judge should prevent unnecessary waste of
             time and promote the ascertainment of truth, but must
             avoid undue interference with the parties’ presentations or
             the appearance of partiality. The parties are entitled to a
             reasonable opportunity to properly present and support
             their contentions on any relevant matter.

R.C.M. 801(a)(3) discussion.

      The Supreme Court in Herring v. New York also acknowledged a judge’s
broad discretion to control the scope and duration of a closing argument:

             He may limit counsel to a reasonable time and may
             terminate argument when continuation would be repetitive
             or redundant. He may ensure that argument does not stray
             unduly from the mark, or otherwise impede the fair and
             orderly conduct of the trial.

                                          9
BONILLA—ARMY 20131084


Herring, 422 U.S. at 862.

       In the present case, the military judge permitted the defense counsel to
bifurcate their closing argument over the government’s objection, but reasonably
limited the scope of Mr. TB’s argument “to exactly as [he] indicated”– a strict
discussion of the DNA and forensic evidence. Mr. TB discussed the DNA and
forensic evidence to the panel but went one step too far when he asserted the trial
counsel attempted to be “tricky” and “creative with the DNA . . . which could have
got their DNA examiner in a lot of trouble.”

      Mr. TB’s statement suggests that the trial counsel committed prosecutorial
misconduct. Additionally, this statement is a mischaracterization of the evidence.
Because Mr. TB’s argument was “stray[ing] unduly from the mark,” the military
judge was within his authority under R.C.M. 801(a)(3) to intervene and stop his
improper argument.

       Although a more prudent approach would have been for the military judge to
sustain the objection or stop the argument and conduct an Article 39(a), he had
proper grounds and authority to terminate the argument at that point. Additionally
under the totality of the circumstances, considering the leeway provided to defense
counsel in bifurcating their closing argument and the robust and voluminous nature
of the arguments presented, the military judge’s actions did not create an appearance
of partiality. Therefore, the military judge did not abuse his discretion.

                                       C. Hearsay

       Appellant alleges the military judge erred by allowing the statement “He did it
again” into evidence after he already ruled the statement was inadmissible. We
agree this was error but find it harmless.

      At the Article 39(a), the following colloquy occurred between the military
judge and the trial counsel:

             MJ: . . . what is it that you anticipate that you are going to
             elicit?

             ATC1: She is going to say “He did it again,” and [TC]
             can testify that she knew what that meant, because [Ms.
             AM] had told her previously.

             ...




                                           10
BONILLA—ARMY 20131084

             MJ: . . . “He did it again,” do you think that meets the
             criteria of a prior consistent statement?

             ...

             ATC1: Well, we initially were trying to elicit the
             statement for [Ms. AM]’s state of mind--her then existing
             state of mind and the effect on the listener. So, when she
             said, “He did it again,” the effect was to have----

             MJ: Right, but 803(3) specifically says that it may not
             include a statement, memory, or belief to prove a fact
             remembered or believed, right? So, that would not be an
             applicable state of mind exception, would it?

             [The first assistant trial counsel conferred with the trial
             counsel.]

             ATC1: Sir, the “He did it again,” is off the table.

       The prosecution recalled Ms. TC as a witness and in response to trial
counsel’s question about what Ms. AM said, Ms. TC stated: “‘He did it again.’ She
was afraid that her mom wouldn’t believe her and that she would end up in the
streets with no place to go and no money, her little brother, and her mom.” Defense
counsel subsequently objected to her statement based on the military judge’s Article
39(a) session ruling. The military judge overruled the objection and stated, “I think
that was within the scope of the ruling.”

       “A military judge’s decision to admit evidence is reviewed for abuse of
discretion.” United States v. Hollis, 57 M.J. 74, 79 (C.A.A.F. 2002) (citation
omitted). A military judge’s fact finding is reviewed under the clearly erroneous
standard of review, while conclusions of law are reviewed de novo. Id.

       Although the military judge discussed how “He did it again” was not
admissible in the Article 39(a), he never specifically ruled on its admissibility
because the trial counsel took it “off the table.” It is also possible under the
circumstances that the military judge’s response “that it was within the scope of the
ruling” was pertaining to the latter part of the witness’ response. Nevertheless, it
was error to admit “He did it again” into evidence because it does not fit within the
existing state of mind exception. Military Rule of Evidence [hereinafter Mil. R.
Evid.] 803(3) (The state of mind exception from the hearsay rule does not include “a
statement of memory or belief to prove the fact remembered or believed . . . .”).




                                           11
BONILLA—ARMY 20131084

       When a military judge abuses his discretion in admitting evidence, this court
must determine whether this error resulted in prejudice to appellant. To evaluate
prejudice, we use a four part test in weighing “(1) the strength of the [government’s]
case; (2) the strength of the defense case; (3) the materiality of the evidence at issue;
and (4) the quality of the evidence at issue.” United States v. Gunkle, 55 M.J. 26, 30
(C.A.A.F. 2001) (citing United States v. Kerr, 51 M.J. 401, 405 (C.A.A.F. 1999)).

       In regards to the first part of this test, the government’s case was strong. Ms.
AM’s testimony, combined with DNA evidence and expert testimony explaining
reasons for Ms. AM’s recantation, supported the finding that appellant had sexual
intercourse with Ms. AM. Additionally, there were several inconsistencies with
appellant’s version of the facts such as the “Kool-aid” stain and laundry incidents.

       In contrast, when reviewing the second part of the test for prejudice,
appellant’s case was weak. The defense theory pursued at trial was that Ms. AM
lied about the allegations-they never happened. The defense attempted to support
these theories through cross-examination of Ms. AM, testimony of appellant, and
through cross-examination of DB.

      Finally, in regards to the materiality and quality of the evidence, the
government’s case did not rest on this statement and the panel already knew
appellant was investigated for a prior incident of abuse involving Ms. AM and was
charged in this case with the prior incident of abuse. The statement was merely
cumulative to the other evidence presented at trial. We therefore conclude that the
erroneous admission of Ms. TC’s statement was harmless beyond a reasonable doubt.

                D. Military Rule of Evidence 413 and 414 Instruction 4

       At the close of evidence on findings, the military judge provided an
instruction concerning the use of both charged and uncharged sexual misconduct
involving Ms. AM pursuant to Mil. R. Evid. 413 and 414 as evidence of appellant’s
propensity to commit the offenses alleged in Charges II and III. See Dep’t of Army,
Pam. 27-9, Legal Services, Military Judges’ Benchbook [hereinafter Benchbook],
para. 7-13-1, n.3, 4 (1 Jan. 2010).

      We review a military judge’s decision to admit evidence under Mil. R. Evid.
413 for an abuse of discretion. United States v. Solomon, 72 M.J. 176, 179
(C.A.A.F. 2013). “Whether a panel was properly instructed is a question of law we
review de novo.” United States v. Ober, 66 M.J. 393, 405 (C.A.A.F. 2008) (citation
omitted). Where an instructional error rises to a constitutional dimension, we
review the error to determine if it was harmless beyond a reasonable doubt. United

4
 We specified this issue to the parties on 7 September 2016, following oral
argument.
                                           12
BONILLA—ARMY 20131084

States v. Kreutzer, 61 M.J. 293, 298 (C.A.A.F. 2005) (citations omitted). “The
inquiry for determining whether constitutional error is harmless beyond a reasonable
doubt is whether, beyond a reasonable doubt, the error did not contribute to the
defendant’s conviction or sentence.” Id. (citations and internal quotation marks
omitted).

      Here, the propensity instruction, while modeled on the Benchbook, was, in
hindsight, improper in light of our superior court’s decision in United States v. Hills,
75 M.J. 350 (C.A.A.F. 2016). There, the court noted the use of charged misconduct
and propensity evidence to prove other charged misconduct pursuant to Mil. R. Evid.
413 was improper. Id. at 356 (“It is antithetical to the presumption of innocence to
suggest that conduct of which an accused is presumed innocent may be used to show
a propensity to have committed other conduct of which he is presumed innocent.”).

       While we find the military judge’s instruction created an error rising to a
constitutional dimension, the similarity between Hills and this case ends with the
propensity instruction. Hills involved two offenses against a single victim that
occurred over the span of two hours on one night. The case relied heavily on the
testimony of the victim who, at the time of assault, was heavily intoxicated and in
and out of consciousness. DNA evidence in the case proved inconclusive. The
present case is distinguishable on many fronts.

      First, appellant raped, sodomized, and sexually assaulted Ms. AM on multiple
occasions over a period of eight and one-half years.

       Second, Ms. AM’s memories of appellant’s numerous assaults were clear and
compelling, even though she at one point recanted allegations she made concerning
the abuse. Ms. AM’s testimony was supported by DNA evidence, Ms. AM’s
physical injuries, and a blood stain found on Ms. AM’s bedroom floor.
Additionally, expert testimony was provided to explain recantation is most common
in children who are abused by a family member.

       Third, the government’s burden of proof beyond a reasonable doubt was
reinforced extensively during voir dire, which alone spanned over 500 pages of
transcript. At the outset, the military judge instructed the panel of the government’s
burden of proof. When then asked, the members indicated no disagreement with this
rule of law. Throughout voir dire, the military judge and counsel asked multiple
questions that reinforced that the burden of proof beyond a reasonable doubt rested
with the government. In summary, the extensive voir dire clearly reinforced for the
members that the burden of proof beyond a reasonable doubt rested with the
government and never shifted to appellant.

      Fourth, trial counsel did not reference propensity evidence in his argument.



                                          13
BONILLA—ARMY 20131084

       Fifth, the panel did not appear to be confused by the   military judge’s
instructions or as to the burden of proof. When queried by     the military judge, the
members had no questions about the findings instructions.      Indeed, the members
returned mixed findings showing they held the government       to its burden of proof.

       Viewing all of these factors, we are convinced beyond a reasonable doubt that
the propensity instruction did not contribute to the findings of guilty or appellant’s
sentence, and any instructional error was harmless beyond a reasonable doubt.

                       E. Unreasonable Multiplication of Charges

      Appellant asserts that the military judge erred in not dismissing Specifications
7 and 8 of Charge II based on unreasonable multiplication of charges. The
government concedes that these specifications are unreasonably multiplied. We
agree and accept the government’s concession.

      Appellant, was found guilty, inter alia, of the following violations of the UCMJ:

             CHARGE II: Article 120, UCMJ

             SPECIFICATION 1: In that [appellant], U.S. Army, did,
             at or near Fort Lewis, Washington, on divers occasions,
             from about 12 November 2003 to about 13 March 2007,
             rape [Ms. AM], a person who had not attained the age of
             12 years.

             SPECIFICATION 2: In that [appellant], U.S. Army, did,
             at or near Fort Lewis, Washington, on divers occasions,
             from about 14 March 2007 to about 30 September 2007,
             rape [Ms. AM], a person who had not attained the age of
             16 years.

             SPECIFICATION 7: In that [appellant], U.S. Army, did,
             at or near Fort Lewis, Washington, on divers occasions,
             from about 12 November 2003 to about 13 March 2007,
             commit the offense of carnal knowledge with [Ms. AM], a
             child under 12.

             SPECIFICATION 8: In that [appellant], U.S. Army, did,
             at or near Fort Lewis, Washington, on divers occasions,
             from about 14 March 2007 to about 30 September 2007,
             commit the offense of carnal knowledge with Ms. AM], a
             child under 16.



                                          14
BONILLA—ARMY 20131084

       Regarding unreasonable multiplication of charges, appellant was found guilty
of rape and carnal knowledge with the same person, during the same time periods,
and in the same locations. Specifically, the conduct alleged in Specification 1 of
Charge II (rape of a child under twelve) is the same conduct alleged in Specification
7 of Charge II (carnal knowledge of a child under twelve), and the conduct alleged
in Specification 2 of Charge II (rape of a child under sixteen) is the same conduct
alleged in Specification 8 of Charge II (carnal knowledge of a child under sixteen).
The military judge combined these specifications for sentencing purposes but
appellant’s convictions for all four specifications remained.

       When a rape of a child offense alleges criminal conduct also charged as a
carnal knowledge offense arising under the same incident of sexual intercourse, the
offenses constitute an unreasonable multiplication of charges. United States v. Hall,
ARMY 20000159, 2002 CCA LEXIS 392 (Army Ct. Crim. App. 28 May 2002)
(summ. disp.); see United States v. Quiroz, 55 M.J. 334 (C.A.A.F. 2001). The
government has requested this court to set aside and dismiss appellant’s convictions
of carnal knowledge of a child (Specification 7 and 8 of Charge II).

      We agree that these specifications are unreasonably multiplied and will
dismiss them in our decretal paragraph.

                                   CONCLUSION

      After consideration of the entire record of trial, the findings of guilty of
Specification 7 and 8 of Charge II are set aside and DISMISSED. The remaining
findings of guilty are AFFIRMED.

       Reassessing the sentence on the basis of the errors noted, the entire record,
and in accordance with the principles of United States v. Winckelmann, 73 M.J. 11,
15-16, we AFFIRM the sentence. All rights, privileges, and property, of which
appellant has been deprived by virtue of that portion of his findings set aside by this
decision, are ordered restored.


      Senior Judge CAMPANELLA and Judge CELTNIEKS concur.

                                        FORTHE
                                       FOR  THECOURT:
                                                COURT:




                                       MALCOLM
                                        MALCOLMH.    H.SQUIRES,
                                                        SQUIRES,JR.
                                                                 JR.
                                       Clerk
                                        ClerkofofCourt
                                                  Court



                                          15